Case 2:20-cv-00365-JRS-DLP Document 17 Filed 07/16/20 Page 1 of 10 PageID #: 910




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF INDIANA


  WESLEY IRA PURKEY,                        CIVIL ACTION
        Petitioner,
                                            Case No.: 2:20-cv-00365-JRS-DLP
        v.
                                            DEATH PENALTY CASE
                                            EXECUTION SCHEDULED FOR
  WARDEN OF USP TERRE                       July 16, 2019
  HAUTE, UNITED STATES OF                   4:30 a.m. EST
  AMERICA,
        Respondents.                        NOTICE OF APPEAL



       Wesley Ira Purkey hereby gives notice of his appeal to the United States
 Court of Appeals for the Seventh Circuit from the final judgment filed in this action
 on July 16, 2019, dispensing of the claim and request for a stay of execution.
       Respectfully submitted this 16th day of July, 2020.

                                        Rebecca E. Woodman
                                        Attorney at Law, L.C.
                                        1263 W. 72nd Ter.
                                        Kansas City, Missouri 64114
                                        (785) 979-3672
                                        Email: rewlaw@outlook.com

                                        By s/Rebecca E. Woodman
                                        Counsel for Petitioner
Case 2:20-cv-00365-JRS-DLP Document 17 Filed 07/16/20 Page 2 of 10 PageID #: 911




                            CERTIFICATE OF SERVICE
        I hereby certify that on this 16th day of July, 2020, I electronically transmitted
 the foregoing Notice of Appearance to the Clerk’s office using the CM/ECF System
 for filing.
        I further certify that all participants in the case are registered CM/ECF users
 and that service will be accomplished by the CM/ECF system.


 By s/Rebecca E. Woodman




                                             2
Case 2:20-cv-00365-JRS-DLP Document 17 Filed 07/16/20 Page 3 of 10 PageID #: 912




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF INDIANA


  WESLEY IRA PURKEY,                          CIVIL ACTION
        Petitioner,
                                              Case No.:
        v.
                                              DEATH PENALTY CASE
                                              EXECUTION SCHEDULED FOR
  WARDEN OF USP TERRE                         July 16, 2019
  HAUTE, UNITED STATES OF                     4:30 a.m. EST
  AMERICA,
        Respondents.



                   PETITIONER’S DOCKETING STATEMENT

       Pursuant to Seventh Circuit Rule 3(c)(1) Petitioner submits this docketing

 statement for his appeal.

                   JURISDICTION OF THE DISTRICT COURT

       The District Court had jurisdiction over this matter under 28 U.S.C. § 2241

 and 28 U.S.C. § 1651.

                  JURISDICTION OF THE COURT OF APPEALS

       This appeal is taken from the order of the United States District Court for the

 Southern District of Indiana on July 16, 2020 denying the motion for stay. The

 Court of Appeals has jurisdiction pursuant F.R.A.P. 8, 28 U.S.C. § 2241 and 28

 U.S.C. § 1651 (all writs), and 28 U.S.C. § 1292. The notice of appeal was filed on

 July 16, 2020.
                                          3
Case 2:20-cv-00365-JRS-DLP Document 17 Filed 07/16/20 Page 4 of 10 PageID #: 913




             PRIOR or RELATED APPEALATE PROCEEDINGS

       Pursuant to the Seventh Circuit Rule 22(a), Wes Purkey, filed an appeal

 before the U.S. Court of Appeals for the Seventh Circuit. See Purkey v. United

 States, No. 19-3318, 2020 WL 3958442 (7th Cir. July 13, 2020) (denying

 Respondent-Appellees’ motion for reconsideration).



       Respectfully submitted this 16th day of July, 2020.

                                       Rebecca E. Woodman
                                       Attorney at Law, L.C.
                                       1263 W. 72nd Ter.
                                       Kansas City, Missouri 64114
                                       (785) 979-3672
                                       Email: rewlaw@outlook.com

                                       By s/Rebecca E. Woodman
                                       Counsel for Petitioner




                                         4
Case 2:20-cv-00365-JRS-DLP Document 17 Filed 07/16/20 Page 5 of 10 PageID #: 914




                            CERTIFICATE OF SERVICE
        I hereby certify that on this 16th day of July, 2020, I electronically transmitted
 the foregoing Notice of Appearance to the Clerk’s office using the CM/ECF System
 for filing.
 By s/Rebecca E. Woodman




                                             5
Case 2:20-cv-00365-JRS-DLP Document 17 Filed 07/16/20 Page 6 of 10 PageID #: 915




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 WESLEY IRA PURKEY,                                    )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 2:20-cv-00365-JRS-DLP
                                                       )
 WARDEN, et al.                                        )
                                                       )
                               Respondents.            )

                       Order Denying Motion for Preliminary Injunction

        Petitioner Wesley Purkey was scheduled to be executed yesterday, July 15, 2020, at the

 United States Penitentiary in Terre Haute, Indiana (USP – Terre Haute) at 7:00 p.m. Shortly after

 5:00 a.m., on July 15 the District Court for the District of Columbia enjoined Mr. Purkey's

 execution based on Mr. Purkey's claim of incompetence to be executed under Ford v. Wainwright,

 477 U.S. 399 (1986). Purkey v. Barr, et al., No. 1:19-cv-3570, dkt. 36 (D.D.C. July 15, 2020). The

 government appealed and sought a stay of the district court's judgment. The United States Circuit

 Court for the District of Columbia denied the government's motion to stay, holding that the

 government had not shown a strong likelihood of success on appeal. Purkey v. Barr, et al., No. 20-

 5207, dkt. 1851927 (D.C. Cir. July 15, 2020). In the early morning today, July 16, the Supreme

 Court lifted the stay in a summary order, with four justices dissenting. Barr v. Purkey, 591 U.S.

 ___, No. 20A9 (2020).

        Based on the Supreme Court's denial and a review of the applicable law, the Court

 concludes that Mr. Purkey should have filed this action as a § 2241 petition in this Court originally,

 instead of a civil rights action in the United States District Court for the District of Columbia. His

 calculated forum choice has disrupted the orderly proceedings of this case, allowing him to delay
Case 2:20-cv-00365-JRS-DLP Document 17 Filed 07/16/20 Page 7 of 10 PageID #: 916




 in one court with ensuing appeals, and then file substantially the same claims in another court with

 a further round of appeals surely to follow. This is an abuse of the writ. Moreover, it violates the

 principle that "we ought not to have a procedural system where challenges to a conviction can go

 on endlessly." Barr v. Purkey, 591 U.S. ___, No. 20A9, at *3 (2020) (Breyer, J., dissenting).

 Accordingly, Mr. Purkey cannot make the required showing of a strong likelihood of success on

 his claim.

        It is lamentable that counsel's procedural gamesmanship may have prevented a substantive

 review of Mr. Purkey's Ford claim as it should have been presented. But a stay of execution is an

 extraordinary remedy, and the Court must consider the equities before granting relief. Despite the

 risk of irreparable harm to Mr. Purkey, the balance of equities do not weigh in his favor.

        Mr. Purkey's motion for stay of execution, dkt. [2], is denied.

        IT IS SO ORDERED.

  Date:7/16/2020
 Date:




 Distribution:

 Rebecca Ellen Woodman
 REBECCA E. WOODMAN, ATTORNEY AT LAW, L.C.
 rewlaw@outlook.com

 Shelese M. Woods
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 shelese.woods@usdoj.gov
CM/ECF LIVE                                                              Page 1 of 3
 Case 2:20-cv-00365-JRS-DLP Document 17 Filed 07/16/20 Page 8 of 10 PageID #: 917



                     *** PUBLIC DOCKET ***
                                                                                  APPEAL,HABEAS

                                 U.S. District Court
                      Southern District of Indiana (Terre Haute)
                CIVIL DOCKET FOR CASE #: 2:20-cv-00365-JRS-DLP


PURKEY v. WARDEN et al                                        Date Filed: 07/16/2020
Assigned to: Judge James R. Sweeney II                        Jury Demand: None
Referred to: Magistrate Judge Doris L. Pryor                  Nature of Suit: 530 Habeas Corpus
Cause: 28:2241 Petition for Writ of Habeas Corpus (federal)   (General)
                                                              Jurisdiction: Federal Question
Petitioner
WESLEY IRA PURKEY                            represented by Rebecca Ellen Woodman
                                                            REBECCA E. WOODMAN,
                                                            ATTORNEY AT LAW, L.C.
                                                            1263 W. 72nd Ter.
                                                            Kansas City, MO 64114
                                                            789-979-3672
                                                            Email: rewlaw@outlook.com
                                                            ATTORNEY TO BE NOTICED


V.
Respondent
WARDEN                                       represented by Shelese M. Woods
Of USP Terre Haute                                          UNITED STATES ATTORNEY'S
                                                            OFFICE (Indianapolis)
                                                            10 West Market Street
                                                            Suite 2100
                                                            Indianapolis, IN 46204
                                                            (317) 226-6333
                                                            Fax: (317) 226-5027
                                                            Email: shelese.woods@usdoj.gov
                                                            ATTORNEY TO BE NOTICED
Respondent
MICHAEL CARVAJAL                             represented by Shelese M. Woods
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED
Respondent
WILLIAM BARR                                 represented by Shelese M. Woods




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?366192051620664-L_1_0-1                  7/16/2020
CM/ECF LIVE                                                              Page 2 of 3
 Case 2:20-cv-00365-JRS-DLP Document 17 Filed 07/16/20 Page 9 of 10 PageID #: 918


                                                               (See above for address)
                                                               ATTORNEY TO BE NOTICED


 Date Filed       #   Docket Text
 07/16/2020       1 PETITION for Writ of Habeas Corpus, filed by WESLEY IRA PURKEY. (No
                    fee paid with this filing) (RSF) (Entered: 07/16/2020)
 07/16/2020       2 MOTION TO STAY EXECUTION PENDING FINAL DISPOSITION ON
                    THE MERITS, filed by Petitioner WESLEY IRA PURKEY. (RSF) (Entered:
                    07/16/2020)
 07/16/2020       3 NOTICE OF RELATED ACTION, filed by Petitioner WESLEY IRA
                    PURKEY (RSF) (Entered: 07/16/2020)
 07/16/2020       4 NOTICE of Reassignment of Case to Magistrate Judge Doris L. Pryor.
                    Magistrate Judge Mark J. Dinsmore is no longer assigned to this case. Please
                    include the new case number, 2:20-cv-00365-JRS-DLP, on all future filings in
                    this matter. (RSF) (Entered: 07/16/2020)
 07/16/2020       5 NOTICE of Appearance on behalf of WILLIAM P. BARR; MICHAEL
                    CARVAJAL, WARDAN (Woods, Shelese) Modified on 7/16/2020 - added
                    names of parties (RSF). (Entered: 07/16/2020)
 07/16/2020       6 EXHIBIT A in Support of Motion re 2 MOTION to Stay, filed by Petitioner
                    WESLEY IRA PURKEY. (Attachments: # 1 Ex. B, # 2 Ex. C, # 3 Ex. D, # 4
                    Ex. E, # 5 Ex. F, # 6 Ex. G, # 7 Ex. H, # 8 Declaration of Woodman, # 9
                    Declaration of Hyde)(RSF) (Entered: 07/16/2020)
 07/16/2020       7 Order Directing Parties to File Supplemental Memoranda - The parties are
                    directed to brief two issues: (1) whether there has been a "'substantial threshold
                    showing'" of incompetence to warrant a competency hearing and (2) whether
                    the Court should deny the motion for preliminary injunction based on Mr.
                    Purkey's failure to bring this action originally as a § 2241 petition. Each party
                    shall have through 4:05 a.m. today, July 16, 2020, to file their briefs as directed.
                    Signed by Judge James R. Sweeney II on 7/16/2020.(RSF) (Entered:
                    07/16/2020)
 07/16/2020       8 Brief re 7 Order by WESLEY IRA PURKEY. (RSF) (Entered: 07/16/2020)
 07/16/2020       9 RESPONSE in Opposition re 2 MOTION to Stay . (Attachments: # 1 Exhibit
                    Supreme Court Order, # 2 Exhibit Supreme Court Order, # 3 Exhibit Supreme
                    Court Order)(Woods, Shelese) (Entered: 07/16/2020)
 07/16/2020      10 SEALED Declaration in Support, re 9 Response in Opposition to Motion.
                    (Woods, Shelese) (Entered: 07/16/2020)
 07/16/2020      11 Submission of Declaration in Support of Resp in Opposition to Motion to Stay.
                    (Woods, Shelese) (Entered: 07/16/2020)
 07/16/2020      12 Submission of Declaration in Support of Resp. in Opposition to Motion to Stay.
                    (Woods, Shelese) (Entered: 07/16/2020)



https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?366192051620664-L_1_0-1                      7/16/2020
CM/ECF LIVE                                                              Page 3 of 3
 Case 2:20-cv-00365-JRS-DLP Document 17 Filed 07/16/20 Page 10 of 10 PageID #: 919


 07/16/2020      13 Order Directing Stay of Execution - The Court has considered the relevant
                    factors and finds that a short stay of execution is warranted while the Court
                    considers Mr. Purkey's petition and motion for preliminary injunction.
                    Accordingly, the respondent is preliminary enjoined from executing Mr. Purkey
                    absent further order of the Court. The Court does not anticipate this stay being
                    in place for more than 1 hour without a further order. Signed by Judge James R.
                    Sweeney II on 7/16/2020.(RSF) (Entered: 07/16/2020)
 07/16/2020      14 ORDER - denying 2 Motion to Stay. It is lamentable that counsel's procedural
                    gamesmanship may have prevented a substantive review of Mr. Purkey's Ford
                    claim as it should have been presented. But a stay of execution is an
                    extraordinary remedy, and the Court must consider the equities before granting
                    relief. Despite the risk of irreparable harm to Mr. Purkey, the balance of
                    equities do not weigh in his favor. (See Order.) Signed by Judge James R.
                    Sweeney II on 7/16/2020. (RSF) (Entered: 07/16/2020)
 07/16/2020      15 NOTICE OF APPEAL as to 14 Order on Motion to Stay, filed by Petitioner
                    WESLEY IRA PURKEY. (No fee paid with this filing) (RSF) (Entered:
                    07/16/2020)
 07/16/2020      16 PARTIES' SHORT RECORD re 15 Notice of Appeal (RSF) (Entered:
                    07/16/2020)

Case #: 2:20-cv-00365-JRS-DLP




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?366192051620664-L_1_0-1                  7/16/2020
